Citation Nr: 0412872	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  94-06 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq., Attorney



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had honorable service from October 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased (compensable) rating for 
atrophy of the right testicle.  The Board initially entered a 
decision on this issue in August 1997.

A United States Court of Appeals for Veterans Claims (Court) 
decision dated July 1998, remanded this claim to the Board 
for further development.  Subsequently, the Board, in March 
1999, remanded this issue to the RO for further development.  
That development having been completed, the claim was 
returned to the Board.

A Board decision of January 2003 denied entitlement to an 
increased (compensable) evaluation for atrophy of the right 
testicle.

An October 2003 decision of the Court vacated and remanded 
the January 2003 decision of the Board, which denied 
entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.  The Court determined that the 
VA did not properly satisfy its duty to notify under the 
Veterans Claims Assistance Act (VCAA), as codified in 38 
U.S.C.A § 5103(a).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the time the claim was undergoing review.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  

In this case, it was essentially held in the Court order that 
full notice of the allocation of the burdens for obtaining 
evidence necessary to his claim had not been provided to the 
appellant.  The Board decision was vacated for such notice to 
be provided.

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C.A § 7104.  38 C.F.R. § 
19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.  

Here, the RO has provided the appellant notice, to include of 
the VCAA, however, it has been held that the appellant has 
not been advised with notice of the allocation of the burdens 
for obtaining evidence necessary to his claim.  This is a 
violation of Quartuccio, supra.  The Board may not proceed 
with appellate review without correcting this procedural 
deficiency.  Under Disabled American Veterans, supra, the 
Board may not provide the notice on its own.  Furthermore, 
the notice letter should inform the claimant that he should 
provide any evidence in his possession concerning his claim, 
in essence "everything he has pertaining to his claim."  
See 38 C.F.R. § 5.159(b)(1).

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the appellant has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that 
the appellant is expected to provide, 
and (d) any evidence in the 
appellant's possession that pertains 
to the claim that he is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio; Disabled 
American Veterans, supra. 

2.	After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all 
the evidence of record and any new 
evidence or argument submitted since 
the last adjudication.  If the action 
taken remains adverse to the appellant 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




